DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 November 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 8-11, 13, 14, 17, 18, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,891,914 to Ticknor et al. (hereinafter “US1”) in view of  US Patent Application Publication 2002/0034372 to Alibert et al. (hereinafter “US2”).
Regarding Claim 1, US1 describes a monolithically integrated-optics-based optical switching system (see Figs 4, 7, 17, Col 3 Lns 20-35) and Col 17 Lns 30-55) comprising: 
(1) a plurality of input ports (N1i – N2t); 
(2) a plurality of output ports (M1i – M2t); and 
(3) a plurality of switch blocks (150, 152, 154, 156, 720, 740, 760, 780) that is arranged to collectively define a switching matrix (700), wherein each switch block is substantially identical, having a perimeter that includes first, second, third, and fourth edges (see Figs 4 and 7), and wherein each switch block includes: 
a first plurality of bus waveguides (728, 748, 768, 788), each extending between a first port (input ports at the top edge of waveguides 728, 748, 768, 788 as shown in Fig 7) at the first edge and a second port (ports at the bottom edge of waveguides as shown in Fig 7) the second edge, wherein the plurality of first ports is arranged in a first arrangement that defines a first lateral interface (ports at lateral top side of each block as shown in Fig 7), and wherein the plurality of second ports is arranged in the first arrangement to define a second lateral interface (ports at lateral bottom side of each block as shown in Fig 7) that matches the first lateral interface; 
a second plurality of bus waveguides (726, 746, 766, 786 on right edge as shown in Fig 7) that extends between a third port (ports at the left edge of waveguides 726, 746, 
and a plurality of switches (724, 744, 764, 784, 733, 735, 753, 773, 775, 793, 795), each switch being operatively coupled with a bus waveguide of the first plurality thereof and a bus waveguide of the second plurality thereof (see Fig 7);
 wherein the first pluralities of bus waveguides of each laterally abutting switch-block pair are joined via a pair of lateral interfaces (lateral interfaces between 720/740 and 760/780 as shown in Fig 7); 
wherein the second pluralities of bus waveguides of each vertically abutting switch- block pair are joined via a pair of vertical interfaces (vertical interfaces between 720/760 and 740/780 as shown in Fig 7); 
wherein the plurality of switch blocks is arranged such that the switch matrix is operative for optically coupling any input port of the plurality thereof with any output port of the plurality thereof (see Fig 7 and Col 13 Ln 60-Col 14 Ln 35).
US1 does not describe switch blocks characterized by a first reticle pattern that is no larger than a lithography reticle and the switching matrix larger than the lithography reticle.
US2 describes a monolithically integrated-optics-based optical matrix switching system (see Fig 1, [0026], [0038]) and suggests using a mask pattern such that the size of a lithography 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to characterize the plurality of switch blocks of US1 by a first reticle pattern that is no larger than a lithography reticle (i.e., the size of the reticle pattern corresponds to the size of any one of the blocks 720/740/760/780 in Fig 7 of US1), the first reticle pattern having a perimeter that includes the first, the second, the third, and the fourth edges wherein the switching matrix (i.e., size of the total matrix 700 in Fig 7 of  US1) is larger than the lithography reticle (i.e., size of individual blocks 720/740/760/780) since photolithography provides a high resolution patterning method as suggested by Alibert and expandable switch arrays further increase input capability, output capability or both input and output capability as suggested by US1.The motivation for doing so would have been to make use of a known technique to improve similar devices in the same way.
Regarding Claim 2, US1 describes the first arrangement is the same as the second arrangement (see Fig 7).
Regarding Claim 3, US2 describes waveguides comprises a material selected from the group consisting of silicon and silicon nitride (see Figs 4A-4C, [0026]).
Regarding Claim 8,
Regarding Claim 9, neither US1 nor US2 describe P and Q as greater than 100. However, US1 describes extending the size of the switch bloc system to increase input/output capability (see Col 11 Ln 50-Coll 12 Ln 20). Therefore, the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to extend the switch block system of the obvious system in view of US1 and US2 such that P and Q are greater than 100. The motivation for doing so would have been to system to increase input/output capability of the overall system.
Regarding Claim 10, US1 describes each first port, second port, third port, and fourth port includes a low-loss coupling region (see Fig 7 and Col 5 Ln 45-Col 6 Ln 15).
Regarding Claim 11, US1 describes an electronic circuit (see Col 17 Lns 15-55).
Regarding Claim 13, US2 describes at least one switch block of the plurality thereof, the first plurality of bus waveguides and the second plurality of waveguides lie in the same plane (see Figs 1, 2 and [0039]-[0040]) .
Regarding Claims 14, 17, 18, 21, and 23, these claims describe a method substantially embodied by the above-discussed device of Claims 1, 2, 3, 11, and 13. Therefore, Claims 14, 17, 18, 21, and 23 are rejected in view of US1 and US2 for substantially the same reasoning.
Claims 4, 5, 19, and 20 rejected under 35 U.S.C. 103 as being unpatentable over US1 and US2 as applied to Claims 1 and 14 above, and further in view of US Patent Application Publication 2016/0327751 to Wu et al. (hereinafter “US3”).
Regarding Claim 4, US1 and US2 do not describe each switch of the plurality including a fist shunt waveguide and an actuator for moving the shunt waveguide. 
US3 is also related to optical switching (abstract) and suggests each switch of a plurality thereof includes a first shunt waveguide (104/902) and an actuator (106/1002) for moving the 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form each switch of the plurality of switches of  the obvious system in view of US1 and US2 to include a first shunt waveguide and an actuator for moving the shunt waveguide between a first position and a second position, and wherein the first port and second port are optically coupled when the shunt waveguide is in the first position, and wherein the first port and the fourth port are optically coupled when the shunt waveguide is in the second position, and further wherein the shunt waveguide includes at least one stand-off that establishes a first separation between a first end of the shunt waveguide and a waveguide portion when the shunt waveguide is in the second position to facilitate rapid, low-loss switching as suggested by US3. 
Regarding Claim 5, US3 further describes each switch of the plurality thereof includes a second shunt waveguide (101-2) and a second actuator (106-2) for moving the second shunt waveguide between a third position and a fourth position, and wherein the third port and fourth port are optically coupled when the second shunt waveguide is in the third position, and wherein 
Regarding Claims 19 and 20, these claims describe a method substantially embodied by the above-discussed device of Claims 4 and 5. Therefore, Claims 19 and 20 are rejected in view of US1, US2, and US3 for substantially the same reasoning.
Claims 12 and 22 rejected under 35 U.S.C. 103 as being unpatentable over US1 and US2 as applied to Claims 1 and 14 above, and further in view of US Patent No. 8,893,142 to Shastri et al. (hereinafter “US4”).
Regarding Claim 12, US1 and US2 do not describe he bus waveguides of each of the switch blocks of the plurality thereof are configured such that a light signal comprising a TE-polarization component and a TM-polarization component can propagate from any input port of the plurality thereof to any output port of the plurality thereof with a substantially equal loss for each of the TE- and TM-polarization components that is less than or equal to 1 dB. 
US4 is related to integrated optical waveguide components. US4 describes suggests reducing TE and TM polarization loss to 1 dB or below by strategically placing a photodetector (see Fig 2, Col 2 Ln 20-40, Col 3 Lns 45-67). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the bus waveguides of each of the switch blocks of the obvious system in view of US1 and US2 such that a light signal comprising a TE-polarization component and a TM-polarization component can propagate from any input port of the plurality thereof to any output port of the plurality thereof with substantially equal loss for each of the TE- and TM-polarization 
Regarding Claims 22, this claim describes a method substantially embodied by the above-discussed device of Claim 12. Therefore, Claim 22 is rejected in view of US1, US2, and US4 for substantially the same reasoning.
Allowable Subject Matter
Claims 6, 7, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 describes, at least, plurality of input-coupler blocks, wherein each input-coupler block is substantially identical and characterized by a second reticle pattern that is no larger than the lithography reticle, the second reticle pattern having a second perimeter that includes a fifth edge, and wherein each input-coupler block includes: a second plurality of input ports, the first plurality of input ports including the second plurality of input ports; and a third plurality of bus waveguides that extends between the second plurality of input ports and a plurality of fifth ports located at the fifth edge. These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Claim 7 depends from Claim 6 and are therefore allowable for at least the same reasons.
Claims 15 and 16 describe a method substantially embodied by the above-discussed device of Claims 6 and 7. Therefore, Claims 15 and 16 are allowable for substantially the same reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874